DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 11, 2022 has been entered.

Election/Restrictions
3.	Presently amended claims 8-13 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  amended claims 8-13 are directed to a process of removing scent comprising wearing a system having an ozone generator and one or more tubes on clothing of a hunter in the field, whereas the originally filed claim 8 was directed to a process of removing scent by positioning one or more parts of a human body within an interior space of a bag, at least some of the one or more parts having clothing thereon, wherein the interior space is operably
coupled to an ozone generator.   Originally filed claim 8 and the presently amended claim 8 are directed to mutually exclusive embodiments of the invention.   There is no disclosure in the specification of an embodiment that includes both the process of originally examined claim 8 and the process of presently amended claim 8.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 8-13 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

6.	Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over of Momose (JP 06063109 A – English abstract) in view of Johnson (USPN 6,685,955 B2).
	Regarding claims 1 and 4-6, Momose discloses a process of deodorizing hospital clothing by placing clothing (7) within a flexible bag (1) and blowing ozone into the interior space of the flexible bag to deodorize the clothing (see English Abstract). The ozone is provided by an ozone generator (9) that supplies ozone to the bag (7) via a tube at opening (3) (see figure 1). Momose further teaches the step of removing the deodorized clothing from the bag.  
	However, Momose does not appear to explicitly disclose that the process is for deodorizing a hunters clothing while in the field and prior to a hunt for an animal.   
Johnson discloses various methods of eliminating odor from a hunters clothing and body prior to  or during hunting (see abstract; col. 1, lines 40-60).   By eliminating the odor from clothing it reduces the available human scent to be detected by animals in the wild (see abstract) and improves the chances of a successful hunt. 
  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the process of Momose and use the bag/ozone generator combination to deodorize other types of clothing such as clothing of a hunter prior to or during a hunt so as to remove scent prior to or during a hunt for an animal as taught by Johnson in order to eliminate the scent of the hunter and reduce the risk of the animal detecting the scent of the hunter. 
Regarding claims 2-3 and 7, Momose discloses a process of deodorizing clothing by placing clothing (7) within a flexible bag (1) and blowing ozone into the bag to deodorize the clothing (see English Abstract).   The ozone is provided by an ozone generator (9) that supplies ozone to the bag (7) via a tube at opening (3) (see figure 1).  Momose further teaches the step of removing the deodorized clothing from the bag.   The ozone is provided by an ozone generator (9) that supplies ozone to the bag (7) via a tube at opening (3) (see figure 1).  Hospital clothing (7) is well known to include both shirts or pants.  

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1799